DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Penilla (Reg. No. 39,487) on April 7, 2022.

The application has been amended as follows:

Claim 1. (CURRENTLY AMENDED) A method for recommending content channels for an influencer, comprising:
identifying a session of the influencer, the session includes a current content channel being viewed by the influencer and made available for streaming to one or more followers of the influencer, the current content channel is one of a plurality of content channels made available for viewing by the influencer;

accessing, during the session, content data from the plurality of content channels, the content data is associated with gameplay of one or more players engaged in gameplay;
accessing profile data of the followers of the influencer, the profile data includes content preferences of said followers;
predicting engagement metrics for said followers of the influencer in relation to said plurality of content channels, the engagement metrics being updated in substantial real time based on change occurring with the content data in the plurality of content channels; wherein said predicting engagement metrics further comprises, processing signature features extracted from gameplay of the one or more players engaged in gameplay during the session;
processing engagement features extracted from the content preferences of said followers;
processing the signature features and the engagement features using classifiers of an engagement model, the engagement model is used to produce a recommendation for switching to said different content channel; and
generating an influencer interface for presenting said predicted engagement metrics, the engagement metrics are configured to provide indicators of when engagement metrics for the current content channel indicate a predicted decrease relative to a predicted increase when switching to a different content channel from among the plurality of content channels available during the session.

Claim 2. (CANCELED)

Claim 3. (CURRENTLY AMENDED) The method of claim 1, wherein the predicted engagement metrics are used to produce recommendations for switching to different ones of the plurality of content channels during the session, wherein the plurality of content channels change over time during the session based on said one or more players engaged in gameplay.


Claim 10. (CURRENTLY AMENDED) The method of claim 1, wherein the classified signature features and the engagement features identifies a likelihood of the follower prefer viewing specific types of content.

Claim 12. (CURRENTLY AMENDED) A non-transitory computer-readable storage medium storing a computer program, the computer-readable storage medium comprising:
program instructions for identifying a session of the influencer, the session includes a current content channel being viewed by the influencer and made available
for streaming to one or more followers of the influencer, the current content channel is one of a plurality of content channels made available for viewing by the influencer;

program instructions for accessing, during the session, content data from the plurality of content channels, the content data is associated with gameplay of one or more players engaged in gameplay;
program instructions for accessing profile data of the followers of the influencer, the profile data includes content preferences of said followers;
program instructions for predicting engagement metrics for said followers of the influencer in relation to said plurality of content channels, the engagement metrics being updated in substantial real time based on change occurring with the content data in plurality of content channels; wherein said predicting engagement metrics further including: program instructions for processing signature features extracted from gameplay of the one or more players engaged in qameplay during the session;
program instructions for processing engagement features extracted from the content preferences of said followers;
program instructions for processing the signature features and the engagement features using classifiers of an engagement model, the engagement model is used to produce a recommendation for switching to said different content channel; and
program instructions for generating an influencer interface for presenting said predicted engagement metrics, the engagement metrics are configured to provide indicators of when engagement metrics for the current content channel indicate a predicted decrease relative to a predicted increase when switching to a different content channel from among the plurality of content channels available during the session.

Claim 13. (CANCELED)

Claim 14. (CURRENTLY AMENDED) The storage medium as recited in claim 12, wherein the predicted engagement metrics are used to produce recommendations for switching to different ones of the plurality of content channels during the session, wherein the plurality of content channels change over time during the session based on said one or more players engaged in gameplay.


REASONS FOR ALLOWANCE
Claims 1, 3-12, 14-20 (now renumbered claims 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Heuser (U.S. Pub. No. 2021/0027184) discloses predicting disengagement of a user from a gaming application and generate a recommendation for delivery to the user based on the predicted disengagement. For example, systems disclosed herein may train, receive, or otherwise obtain a disengagement prediction model trained to predict whether a user will disengage from a gaming application within a predetermined period of time. Systems described herein can further collect gaming data including system platform data and publisher-specific data to provide to the prediction model for use in determining a disengagement metric for the user. The systems disclosed herein may further generate a recommendation based on the disengagement metric and deliver the recommendation to a client device associated with the user — see abstract, paragraphs 0039-0046. 
Dong (U.S. Pub. No. 2020/0322684) discloses acquiring a target short video viewed by a user; obtaining, from one or more candidate long videos, a target long video that the target short video is from based on a video fingerprint feature of the target short video and fingerprint feature of the one or more candidate long videos; and recommending the target long video to the user — see abstract, paragraph 0005, 0030- 0032, claim 7.
None of the prior art references anticipate or render obvious the combined elements/steps of predicting engagement metrics for said followers of the influencer in relation to said plurality of content channels, the engagement metrics being updated in substantial real time based on change occurring with the content data in the plurality of content channels; wherein said predicting engagement metrics further comprises, processing signature features extracted from gameplay of the one or more players engaged in gameplay during the session; processing engagement features extracted from the content preferences of said followers; processing the signature features and the engagement features using classifiers of an engagement model, the engagement model is used to produce a recommendation for switching to said different content channel; and generating an influencer interface for presenting said predicted engagement metrics, the engagement metrics are configured to provide indicators of when engagement metrics for the current content channel indicate a predicted decrease relative to a predicted increase when switching to a different content channel from among the plurality of content channels available during the session.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 29, 2022.